J-S22029-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

CRISTHIAN MICHUA-GARFIAS

                            Appellee                 No. 1731 MDA 2016


              Appeal from the Order Entered September 26, 2016
                In the Court of Common Pleas of Adams County
              Criminal Division at No(s): CP-01-CR-0000377-2016


COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

CRISTHIAN MICHUA-GARFIAS

                            Appellee                 No. 1732 MDA 2016


              Appeal from the Order Entered September 26, 2016
                In the Court of Common Pleas of Adams County
              Criminal Division at No(s): CP-01-CR-0000661-2016


BEFORE: SHOGAN, J., MOULTON, J., and PLATT, J.*

MEMORANDUM BY MOULTON, J.:                      FILED SEPTEMBER 05, 2017




____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S22029-17



       The Commonwealth appeals from the September 26, 2016 orders1

entered in the Adams County Court of Common Pleas granting Cristhian

Michua-Garfias’ motions to suppress blood test results.2 We affirm.

       At docket CP-01-CR-0000377-2016, Michua-Garfias was charged with

multiple counts of driving under the influence of a controlled substance

(“DUI”) stemming from a January 10, 2016 car stop.3 At docket CP-01-CR-

0000661-2016, Michua-Garfias was charged with, among other charges,

multiple counts of DUI stemming from a March 16, 2016 car stop.            On

August 16, 2016, Michua-Garfias filed a motion to suppress evidence of

blood test results at each docket number.

       In lieu of a hearing on the motions, the parties submitted stipulated

facts, including:

                                     CR-377-2016

____________________________________________


       1
         Michua-Garfias was charged with DUI-related offenses at two
separate dockets and filed motions to suppress evidence at both dockets.
The trial court granted the motions. The Commonwealth filed timely notices
of appeal, which were docketed at 1731 MDA 2016 and 1732 MDA 2016. On
November 14, 2016, this Court consolidated the cases.
       2
        In its notices of appeal, the Commonwealth certified that the trial
court’s orders granting Michua-Garfias’ motions to suppress terminate or
substantially handicap the prosecution. See Pa.R.A.P. 311(d) (permitting
interlocutory appeal where Commonwealth certifies with its notice of appeal
that order terminates or substantially handicaps prosecution). Thus, the
appeals are properly before us. See Commonwealth v. Ivy, 146 A.3d
241, 244 n.2 (Pa.Super. 2016).
       3
           75 Pa.C.S. §§ 3802(d)(1)(i), 3802(d)(1)(iii), and 3802(d)(2).



                                           -2-
J-S22029-17


       1. On January 10, 2016 at approximately 2154 hours
       (9:54 p.m.) Trooper [Robi] Wareham effectuated a traffic
       stop of a green Nissan Sentra on Carlisle Street in
       Gettysburg Borough, Adams County, Pennsylvania.

       2. Trooper Wareham encountered the driver of the vehicle
       . . . Michua-Garfias.

                                   ...

       4. Trooper Wareham advised [Michua-Garfias] that he was
       under arrest and placed [Michua-Garfias] in handcuffs.
       Trooper Wareham advised [Michua-Garfias] that “we are
       going to Gettysburg Hospital . . . to get your blood drawn.”

       5. Before Trooper Wareham could finish that statement,
       [Michua-Garfias] stated “to get blood.”

                                   ...

       7. Trooper Wareham transported [Michua-Garfias]          to
       Gettysburg Hospital for a blood draw.

       8. At 2227 hours (10:27 p.m.), Trooper Wareham read
       [Michua-Garfias] the DL-26 form.     See Exhibit “B”
       attached.

       9. Following the reading of the DL-26 form, [Michua-
       Garfias] agreed to provide a sample of his blood.

       10. At 2229 (10:29 p.m.), blood was drawn from [Michua-
       Garfias’] right arm . . . .

                             CR-661-2016

       12. On March 16, 2016 at approximately 2155 hours
       (9:55 p.m.) Trooper [Matthew] Hochberg effectuated a
       traffic stop of a green Nissan Sentra on State Route 30,
       west of Camp Letterman Drive, in Straban Township,
       Adams County, Pennsylvania.

       13.    Trooper Hochberg encountered the driver of the
       vehicle, [Michua-Garfias].

                                   ...

       15. Trooper Hochberg transported [Michua-Garfias] to
       Gettysburg Hospital for a blood draw.


                                  -3-
J-S22029-17


         16. At 2308 hours (11:08 p.m.), Trooper Hochberg read
         [Michua-Garfias] the DL-26 form.     See Exhibit “c”
         attached.

         17 Following the reading of the DL-26 form, [Michua-
         Garfias] agreed to provide a sample of his blood.

         18 At 2319 hours (11:19 p.m.), blood was drawn from
         [Michua-Garfias’] left arm . . . .

Stipulated Facts, 9/26/16. On September 26, 2016, the trial court granted

the motions, finding that Michua-Garfias did not voluntarily consent to the

blood draw and that the results of the blood test were inadmissible.       On

October 14, 2016, the Commonwealth filed timely notices of appeal.

      The Commonwealth raises the following issue on appeal:         “Did the

Honorable Suppression Court err in applying the exclusionary rule and

suppressing the results of [Michua-Garfias’] blood draw when a good faith

exception to the rule should have been applied?” Cmwlth.’s Br. at 4. The

Commonwealth does not argue that the trial court erred in finding Michua-

Garfias’ consent to the blood draw involuntary following Birchfield v. North

Dakota, 136 S. Ct. 2160 (2016).      Rather, it argues that this Court should

recognize “a limited good faith exception [to the exclusionary rule] in the

wake of Birchfield.” Cmwlth.’s Br. at 17. The Commonwealth argues that

we should apply the good-faith exception because the exclusionary rule’s

deterrent effect is not furthered by application in this case, noting that the

implied-consent law relied on by the police officers had previously been

upheld. Id. at 9-17.




                                    -4-
J-S22029-17



      The Pennsylvania Supreme Court has explained the exclusionary rule

and the good-faith exception to that rule as follows:

         The established remedy for illegal seizures and searches,
         in criminal cases, is exclusion of the fruits of the illegal
         police conduct—under both the Fourth Amendment and
         under Article I, Section 8. That general rule of exclusion,
         of course, is subject to numerous exceptions. The U.S.
         Supreme Court recognized a new such exception to the
         Fourth Amendment's exclusionary rule in United States v.
         Leon, 468 U.S. 897, 104 S. Ct. 3405, 82 L. Ed. 2d 677
         (1984). Leon held that, where a police officer conducts a
         search in objective good faith reliance upon a search
         warrant duly issued by a magistrate or judge, the Fourth
         Amendment does not require exclusion of evidence found
         pursuant to the warrant, even if it is later determined that
         there was no probable cause for the warrant to issue. 468
U.S. at 926, 104 S. Ct. 3405. The High Court considered
         that the deterrence goal of the federal exclusionary rule
         based on the Fourth Amendment would not be served by
         applying it in circumstances where officers have properly
         relied on a subsequently invalidated search warrant. Id.

Commonwealth v. Johnson, 86 A.3d 182, 187-88 (Pa. 2014).                  The

Pennsylvania Supreme Court, however, has determined that Article I,

Section 8 of the Pennsylvania Constitution does not contemplate a good-

faith exception to the exclusionary rule, concluding that the Pennsylvania

Constitution provides greater protection for individual privacy interests than

does the Fourth Amendment. Commonwealth v. Edmunds, 586 A.2d 887,

899, 906 (Pa. 1991); accord Commonwealth v. Myers, ___ A.3d ____,

2017 WL 3045867, at *10 n.16 (Pa. July 19, 2017) (discussing Birchfield

and decisions from other jurisdictions, and noting that “Pennsylvania law

does not recognize a good-faith exception to the exclusionary rule”);



                                     -5-
J-S22029-17



Commonwealth v. Hopkins, ___ A.3d ____, 2017 WL 2822511, at *1, 9

(Pa. June 30, 2017) (concluding trial court properly suppressed evidence

because there is no good-faith exception to exclusionary rule in case where

“information contained in the affidavit in support of probable cause is later

determined to be demonstrably untrue, despite the absence of any showing

of police misconduct”);4 Johnson, 86 A.3d at 188 (noting that Pennsylvania

Supreme Court’s rejection of good-faith exception in “Edmunds turned on a

determination that, under Article I, Section 8, the exclusionary rule in

Pennsylvania serves other values besides deterrence; it also vindicates an

individual’s right to privacy”). Based on this Supreme Court precedent, we

decline the Commonwealth’s invitation to establish a good-faith exception

for post-Birchfield cases.

____________________________________________


       4
        Hopkins was decided by an evenly divided court. The opinion in
support of affirmance based its decision to affirm the order suppressing the
evidence “upon [the Pennsylvania Supreme Court’s] historical rejection of a
‘good faith’ exception to the exclusionary rule.” 2017 WL 2822511, at *1
(Donohue, J., joined by Baer and Dougherty, JJ.). The opinion in support of
reversal found the “good-faith ‘exception’ to the exclusionary rule” was not
implicated, concluding that:

           [T]he salient issue, in my view, is whether the search
           warrant was valid and, thus, whether the exclusionary rule
           applies in the first instance. As I would find that the
           warrant    was     supported  by   probable    cause    as
           constitutionally required—and was therefore valid—I would
           conclude that the evidence should not have been
           suppressed.

Id. at *9 (Pa. Jun 30, 2017) (Saylor, C.J., joined by Todd and Mundy, JJ.).



                                           -6-
J-S22029-17



      Accordingly, because Pennsylvania does not recognize the good-faith

exception to the exclusionary rule, we conclude the Commonwealth’s claim

lacks merit.

      Order affirmed.

      Judge Shogan joins in the memorandum.

      Judge Platt concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/5/2017




                                     -7-